                                                                                                                 FILED
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations


                                    UNITED STATES DISTRICT COUR                                          CLERK U S •·••~ :·si1,· T l'f1URT
                                                                                                      SC'UTHERN ;'IS',.R:C ' Jf. •,,-,~,.:H)~NIA
                                          SOUTHERN DISTRICT OF CALIFORNIA                             BY                               DEPU'YY

             UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.
          GERMIN CHANG-MENDOZA (1)
 aka German Chang-Mendoza, German Chang Mendoza,                        Case Number:        3:19-CR-07116-JAH
               Doloteo Arrollo Blanco
                                                                     Frank A Balistrieri
                                                                     Defendant's Attorney
REGISTRATION NO.               24766-057
•·
THE DEFENDANT:
IZI admitted guilt to violation of allegation(s) No.        1

D    was found guilty in violation of allegation(s) No.
                                                          ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation
            1                     nv35, Illegal entry into the United States




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     September 23. 2019
                                                                     D e of Imposition of Sentence



                                                                         N. JOHN A. HOUSTON
                                                                         ITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 GERMIN CHANG-MENDOZA (1)                                                Judgment - Page 2 of 2
CASE NUMBER:               3: l 9-CR-07116-JAH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
  8 months Concurrent to sentence imposed in case 19CR1776-JAH; 6 months Consecutive to sentence imposed in case
 l 9CR1776-JAH for a total of 14 months




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •      The court makes the following recommendations to the Bureau of Prisons:




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant shall surrender to the United States Marshal for this district:

        •     at                            A.M.              on

        •     as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                            to

 at
      - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                 UNITED STA TES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3: l 9-CR-07116-JAH
